Citation Nr: 9903308	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased evaluation for PTSD and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  In a decision dated 
in July 1997, the Board affirmed the RO's denial.  
Subsequently, the veteran appealed the Board's decision to 
the United States Court of Veterans Appeals (Court).  In 
October 1998, the Secretary of VA filed a Joint Motion to 
Remand and Suspend Further Proceedings.  By Order entered 
October 7, 1998, the Court vacated the Board's July 1997 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  [redacted].


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With respect to the claim for an increased rating for PTSD, 
in light of the Joint Motion for Remand and the Court's 
Order, the Board finds that due process requires a remand of 
the case.  Specifically, as the instant issue includes the 
question of the proper current rating assigned for a 
neuropsychiatric disability, review under the new and the old 
criteria is indicated for the appropriate time periods.  
Moreover, the veteran's attorney should have an opportunity 
to make a presentation regarding whether the new or old 
criteria are most favorable to the veteran.

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, a PTSD 
examination and social survey should be scheduled in order to 
determine the veteran's current level of disability.  
Finally, the matter of individual unemployability based on 
that disability should be readdressed after completion of the 
developments outlined below.

While the Board regrets the delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request any and all medical 
or treatment records or reports relevant 
to the above mentioned claim.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his attorney should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  The veteran should be scheduled for 
the appropriate VA examination.  The 
examiner should, based on sound medical 
judgment and all available medical 
records, and any testing deemed 
appropriate, determine the veteran's 
current psychiatric status, including any 
diagnoses of a current psychiatric 
disorder.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder and a copy of the old and new 
psychiatric rating criteria should be 
provided to the examiner for review prior 
to the examination.  After reviewing the 
claims folder and examining the veteran, 
the examiner is also requested to enter 
an opinion as to the degree of industrial 
impairment caused by the service 
connected psychiatric disorder.  A Global 
Assessment of Functioning (GAF) score 
should also be determined, and a full 
explanation of its meaning should be set 
out.

3.  The RO should then schedule the 
veteran for a social and industrial 
survey.  Included should be information 
concerning his last employment and the 
reasons for leaving.  Contact with the 
employer should be made as indicated, and 
the assistance of the veteran in 
obtaining this information should be 
requested as needed.

4.  The veteran should be advised that 
while the case in on remand status, he is 
free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  Thereafter, the RO should 
readjudicate the current claims, 
including the claim for an increased 
evaluation for PTSD, currently evaluated 
at 30 percent, and the claim for a total 
rating based on individual 
unemployability due to the veteran's 
service-connected disabilities.  To the 
extent the benefits sought are not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  This document 
should include the reasons and bases for 
the holdings, and should provided notice 
of the change in legal criteria to which 
reference is made above.  Thereafter, the 
veteran and his attorney should be 
afforded a reasonable opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


